Citation Nr: 0917074	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she has depression and anxiety 
secondary to her service-connected irritable bowel syndrome.  
She has submitted copies of private medical records showing a 
diagnosis of depression with treatment for that disability.  
Under these circumstances, a current examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA mental examination by a 
psychiatrist.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination.  Any tests or studies 
deemed necessary to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation for all responses.  

a.  What is the Veteran's current 
psychiatric diagnosis?  If there is no 
psychiatric disability, the examiner 
should so state.  

b.  Is it at least as likely as not 
that any psychiatric diagnosis the 
Veteran may currently have is the 
result of a condition diagnosed during 
service, in August 1985, as a 
situational adjustment to adult life?  

c.  Is it at least as likely as not 
that any psychiatric diagnosis the 
Veteran may currently have is 
proximately due to and a result of her 
service-connected disabilities: 
irritable bowel syndrome/colitis and 
right knee retropatellar pain syndrome?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


